Case:20-17026-KHT Doc#:16 Filed:10/28/20       Entered:10/28/20 23:57:47 Page1 of 2




                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF COLORADO


  In re:
                                            Bankr. Case No. 1:20-bk-17026KHT
  Springs Medical Associates, P.C., a
  Colorado professional corporation         Chapter 11

  Debtor.


                              CERTIFICATE OF SERVICE

      I certify that on October 29, 2020, I served a complete copy of Debtor's
Motion for Turnover of Property (the "Motion') with Exhibits attached thereto,
Notice of the Motion, and a Proposed Order on the following parties in
compliance with the Rules of Bankruptcy Procedure and the Court's Local Rules:

       Samuel Boughner, Esq.            via CM/ECF
       The United States Trustee

       Joli A. Loftstedt, Esq.          via CM/ECF
       United States Trustee

       Equity First
       Eric Papalini
       Brenda Bartles, Esq.             via email and United States Mail

      Under L.B.R. 2002–1, I further certify that I served a complete copy of
Debtor's Motion for Turnover of Property (the "Motion') with Exhibits attached
thereto, Notice of the Motion, and a Proposed Order on the following parties in
the attached Creditor Matrix, which was obtained from this Court's docket on
October 29, 2020 in accordance with 11 U.S.C. §342(c) and Fed. R. Bankr. P.
2002.

Dated: October 28, 2020.
Case:20-17026-KHT Doc#:16 Filed:10/28/20    Entered:10/28/20 23:57:47 Page2 of 2




                                           RESPECTFULLY SUBMITTED


                                           /s/ T. Edward Williams, Esq.
                                           ______________________________
                                           T. Edward Williams, Esq.
                                           WILLIAMS LLP
                                           7 World Trade Center
                                           250 Greenwich Street 46th FL.
                                           New York, New York 10007
                                           Tel: 212.634.9106
                                           Fax: 212.202.6228
                                           Email: Edward.williams@wmsintl.com
                                           Proposed Attorneys for Debtor




                                                                              2
